DISTRICT COURT OF APPEAL OF FLORIDA
                      SECOND DISTRICT




                    AARON MATTHEW WATTS,

                            Appellant,

                                v.

                       STATE OF FLORIDA,

                             Appellee.


                          No. 2D20-716



                        September 8, 2021

Appeal from the Circuit Court for Sarasota County; Charles E.
Roberts, Judge.

Howard L. Dimmig, II, Public Defender, and Mark C. Katzef, Special
Assistant Public Defender, Bartow, for Appellant.

Ashley Moody, Attorney General, Tallahassee, and Allison C. Heim,
Assistant Attorney General, Tampa; and Helene S. Parnes, Special
Assistant Attorney General, Tampa (substituted as counsel of
record), for Appellee.


PER CURIAM.

     Affirmed.
SLEET, ATKINSON, and STARGEL, JJ., Concur.


Opinion subject to revision prior to official publication.




                                   2